Exhibit 10.12.1

IGNITE LOGIC, INC.

2003 EQUITY INCENTIVE PLAN

Adopted April 14, 2003

Approved By Shareholders April 14, 2003

Termination Date: April 14, 2013

Amended December 7, 2005

1. PURPOSES.

(a) Eligible Stock Award Recipients. The persons eligible to receive Stock
Awards are the Employees, Directors and Consultants of the Company and its
Affiliates.

(b) Available Stock Awards. The purpose of the Plan is to provide a means by
which eligible recipients of Stock Awards may be given an opportunity to benefit
from increases in value of the Common Stock through the granting of the
following Stock Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock
Options, (iii) stock bonuses and (iv) rights to acquire restricted stock.

(c) General Purpose. The Company, by means of the Plan, seeks to retain the
services of the group of persons eligible to receive Stock Awards, to secure and
retain the services of new members of this group and to provide incentives for
such persons to exert maximum efforts for the success of the Company and its
Affiliates.

2. DEFINITIONS.

(a) “Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

(b) “Board” means the Board of Directors of the Company.

(c) “Change in Control” means any of the following:

(i) a sale, lease or other disposition of all or substantially all of the assets
of the Company,

(ii) a merger or consolidation in which the Company is not the surviving
corporation, or

(iii) a reverse merger in which the Company is the surviving corporation but the
shares of Common Stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise

(d) “Code” means the Internal Revenue Code of 1986, as amended.

 

1



--------------------------------------------------------------------------------

(e) “Committee” means a committee of one or more members of the Board appointed
by the Board in accordance with subsection 3(c).

(f) “Common Stock” means the common stock of the Company.

(g) “Company” means Ignite Logic, Inc., a California corporation.

(h) “Consultant” means any person, including an advisor, (i) engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or (ii) who is a member of the Board of Directors
of an Affiliate. However, the term “Consultant” shall not include either
Directors who are not compensated by the Company for their services as Directors
or Directors who are merely paid a director’s fee by the Company for their
services as Directors.

(i) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Participant
renders such service, provided that there is no interruption or termination of
the Participant’s Continuous Service. For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate or a Director will not
constitute an interruption of Continuous Service. The Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of any
leave of absence approved by that party, including sick leave, military leave or
any other personal leave.

(j) “Director” means a member of the Board of Directors of the Company.

(k) “Disability” means the inability of a person, in the opinion of a qualified
physician acceptable to the Company, to perform the major duties of that
person’s position with the Company or an Affiliate because of the sickness or
injury of the person.

(l) “Employee” means any person employed by the Company or an Affiliate. Mere
service as a Director or payment of a director’s fee by the Company or an
Affiliate shall not be sufficient to constitute “employment” by the Company or
an Affiliate.

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(n) “Fair Market Value” means, as of any date, the value of the Common Stock as
determined in good faith by the Board.

(o) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

(p) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

2



--------------------------------------------------------------------------------

(q) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(r) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to the Plan.

(s) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan.

(t) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

(u) “Participant” means a person to whom a Stock Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Stock
Award.

(v) “Plan” means this Ignite Logic, Inc. 2003 Equity Incentive Plan.

(w) “Securities Act” means the Securities Act of 1933, as amended.

(x) “Stock Award” means any right granted under the Plan, including an Option, a
stock bonus and a right to acquire restricted stock.

(y) “Stock Award Agreement” means a written agreement between the Company and a
holder of a Stock Award evidencing the terms and conditions of an individual
Stock Award grant. Each Stock Award Agreement shall be subject to the terms and
conditions of the Plan.

(z) “Ten Percent Shareholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any of its Affiliates.

3. ADMINISTRATION.

(a) Administration by Board. The Board shall administer the Plan unless and
until the Board delegates administration to a Committee, as provided in
subsection 3(c) below.

(b) Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

(i) To determine from time to time which of the persons eligible under the Plan
shall be granted Stock Awards; when and how each Stock Award shall be granted;
what type or combination of types of Stock Award shall be granted; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive Common Stock
pursuant to a Stock Award; and the number of shares of Common Stock with respect
to which a Stock Award shall be granted to each such person.

(ii) To construe and interpret the Plan and Stock Awards granted under it, and
to establish, amend and revoke rules and regulations for its administration. The
Board, in the

 

3



--------------------------------------------------------------------------------

exercise of this power, may correct any defect, omission or inconsistency in the
Plan or in any Stock Award Agreement, in a manner and to the extent it shall
deem necessary or expedient to make the Plan fully effective.

(iii) To amend the Plan or a Stock Award as provided in Section 12.

(iv) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company which
are not in conflict with the provisions of the Plan.

(c) Delegation to Committee. The Board may delegate administration of the Plan
to a Committee or Committees of one (1) or more members of the Board, and the
term “Committee” shall apply to any person or persons to whom such authority has
been delegated. If administration is delegated to a Committee, the Committee
shall have, in connection with the administration of the Plan, the powers
theretofore possessed by the Board, including the power to delegate to a
subcommittee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board shall thereafter be to the
Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Board may abolish the Committee at any time and revest in
the Board the administration of the Plan.

(d) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

4. SHARES SUBJECT TO THE PLAN.

(a) Share Reserve. Subject to the provisions of Section 11 below relating to
adjustments upon changes in Common Stock, the Common Stock that may be issued
pursuant to Stock Awards shall not exceed in the aggregate Two Million
(2,000,000) shares of Common Stock.

(b) Reversion of Shares to the Share Reserve. If any Stock Award shall for any
reason expire or otherwise terminate, in whole or in part, without having been
exercised in full, the shares of Common Stock not acquired under such Stock
Award shall revert to and again become available for issuance under the Plan.
Shares of Common Stock issued pursuant to the exercise of a Stock Awards, that
subsequently is repurchased by the Company, shall not again become available for
issuance under the Plan.

(c) Source of Shares. The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.

(d) Share Reserve Limitation. The total number of shares of Common Stock
issuable upon exercise of all outstanding Options and the total number of shares
of Common Stock provided for under any stock bonus or similar plan of the
Company shall not exceed a number of shares which is equal to thirty percent
(30%) of the then outstanding shares of the Company (convertible preferred or
convertible senior common shares counted on an as if converted basis), exclusive
of shares subject to promotional waivers under Section 260.141 of

 

4



--------------------------------------------------------------------------------

Title 10 of the California Code of Regulations, unless a percentage higher than
thirty percent (30%) is approved by at least two-thirds (2/3) of the outstanding
shares of the Company entitled to vote.

5. ELIGIBILITY.

(a) Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to Employees. Stock Awards other than Incentive Stock Options may
be granted to Employees, Directors and Consultants.

(b) Ten Percent Shareholders.

(i) A Ten Percent Shareholder shall not be granted an Incentive Stock Option
unless the exercise price of such Option is at least one hundred ten percent
(110%) of the Fair Market Value of the Common Stock at the date of grant and the
Option is not exercisable after the expiration of five (5) years from the date
of grant.

(ii) A Ten Percent Shareholder shall not be granted a Nonstatutory Stock Option
unless the exercise price of such Option is at least one hundred ten percent
(110%) of the Fair Market Value of the Common Stock at the date of grant.

(iii) A Ten Percent Shareholder shall not be granted a restricted stock award
unless the purchase price of the restricted stock is at least one hundred
percent (100%) of the Fair Market Value of the Common Stock at the date of
grant.

(c) Consultants.

(i) A Consultant shall not be eligible for the grant of a Stock Award if, at the
time of grant, either the offer or the sale of the Company’s securities to such
Consultant is not exempt under Rule 701 of the Securities Act (“Rule 701”)
because of the nature of the services that the Consultant is providing to the
Company, or because the Consultant is not a natural person, or as otherwise
provided by Rule 701, unless the Company determines that such grant need not
comply with the requirements of Rule 701 and will satisfy another exemption
under the Securities Act as well as comply with the securities laws of all other
relevant jurisdictions.

(ii) Rule 701 generally is available to consultants and advisors only if
(i) they are natural persons; (ii) they provide bona fide services to the
issuer, its parents, its majority-owned subsidiaries or majority-owned
subsidiaries of the issuer’s parent; and (iii) the services are not in
connection with the offer or sale of securities in a capital-raising
transaction, and do not directly or indirectly promote or maintain a market for
the issuer’s securities.

6. OPTION PROVISIONS.

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates will be
issued for shares of Common Stock purchased on exercise of each type of Option.
The provisions of separate Options need not be identical, but each Option shall
include (through incorporation of provisions hereof by reference in the Option
or otherwise) the substance of each of the following provisions:

(a) Term. Subject to the provisions of subsection 5(b) above regarding Ten
Percent Shareholders, no Option shall be exercisable after the expiration of ten
(10) years from the date it was granted.

 

5



--------------------------------------------------------------------------------

(b) Exercise Price of an Incentive Stock Option. Subject to the provisions of
subsection 5(b) above regarding Ten Percent Shareholders, the exercise price of
each Incentive Stock Option shall be not less than one hundred percent (100%) of
the Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted. Notwithstanding the foregoing, an Incentive Stock Option may
be granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner satisfying the provisions of Section 424(a) of the
Code.

(c) Exercise Price of a Nonstatutory Stock Option. Subject to the provisions of
subsection 5(b) above regarding Ten Percent Shareholders, the exercise price of
each Nonstatutory Stock Option shall be not less than eighty-five percent
(85%) of the Fair Market Value of the Common Stock subject to the Option on the
date the Option is granted. Notwithstanding the foregoing, a Nonstatutory Stock
Option may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of
Section 424(a) of the Code.

(d) Consideration. The purchase price of Common Stock acquired pursuant to an
Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash at the time the Option is exercised or (ii) at
the discretion of the Board at the time of the grant of the Option (or
subsequently in the case of a Nonstatutory Stock Option) in any other form of
legal consideration that may be acceptable to the Board. Unless otherwise
specifically provided in the Option, the purchase price of Common Stock acquired
pursuant to an Option that is paid by delivery to the Company of other Common
Stock acquired, directly or indirectly from the Company, shall be paid only by
shares of the Common Stock of the Company that have been held for more than six
(6) months (or such longer or shorter period of time required to avoid a charge
to earnings for financial accounting purposes).

(e) Transferability of an Incentive Stock Option. An Incentive Stock Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder. Notwithstanding the foregoing, the Optionholder may,
by delivering written notice to the Company, in a form satisfactory to the
Company, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.

(f) Transferability of a Nonstatutory Stock Option. A Nonstatutory Stock Option
shall not be transferable except by will, by the laws of descent and
distribution, by instrument to an inter vivos or testamentary trust in which
such Option is to be passed to beneficiaries upon the death of the trustor, or
by gift to the Optionholder’s “immediate family” within the meaning of

 

6



--------------------------------------------------------------------------------

Section 260.140.41(d) of Title 10 of the California Code of Regulations, and
shall be exercisable during the lifetime of the Optionholder only by the
Optionholder. Notwithstanding the foregoing, the Optionholder may, by delivering
written notice to the Company, in a form satisfactory to the Company, designate
a third party who, in the event of the death of the Optionholder, shall
thereafter be entitled to exercise the Option.

(g) Vesting Generally. The total number of shares of Common Stock subject to an
Option may, but need not, vest and therefore become exercisable in periodic
installments that may, but need not, be equal. The Option may be subject to such
other terms and conditions on the time or times when it may be exercised (which
may be based on performance or other criteria) as the Board may deem
appropriate. The vesting provisions of individual Options may vary. The
provisions of this subsection 6(g) are subject to any Option provisions
governing the minimum number of shares of Common Stock as to which an Option may
be exercised.

(h) Minimum Vesting. Notwithstanding the foregoing subsection 6(g):

(i) Options granted to an Employee who is not an Officer, Director or Consultant
shall provide for vesting of the total number of shares of Common Stock at a
rate of at least twenty percent (20%) per year over five (5) years from the date
the Option was granted, subject to reasonable conditions such as continued
employment; and

(ii) Options granted to Officers, Directors or Consultants may be made fully
exercisable, subject to reasonable conditions such as continued employment, at
any time or during any period established by the Company.

(i) Termination of Continuous Service. In the event an Optionholder’s Continuous
Service terminates (other than upon the Optionholder’s death or Disability), the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination) but only
within such period of time ending on the earlier of (i) the date three
(3) months following the termination of the Optionholder’s Continuous Service
(or such longer or shorter period specified in the Option Agreement, which
period shall not be less than thirty (30) days unless such termination is for
cause), or (ii) the expiration of the term of the Option as set forth in the
Option Agreement. If, after termination, the Optionholder does not exercise his
or her Option within the time specified in the Option Agreement, the Option
shall terminate.

(j) Extension of Termination Date. An Optionholder’s Option Agreement may also
provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than upon the Optionholder’s death or
Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act, then the Option shall terminate on the earlier of (i) the
expiration of the term of the Option set forth in subsection 6(a) or (ii) the
expiration of a period of three (3) months after the termination of the
Optionholder’s Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements.

 

7



--------------------------------------------------------------------------------

(k) Disability of Optionholder. In the event that an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination), but only
within such period of time ending on the earlier of (i) the date twelve
(12) months following such termination (or such longer or shorter period
specified in the Option Agreement, which period shall not be less than six
(6) months) or (ii) the expiration of the term of the Option as set forth in the
Option Agreement. If, after termination, the Optionholder does not exercise his
or her Option within the time specified herein, the Option shall terminate.

(l) Death of Optionholder. In the event (i) an Optionholder’s Continuous Service
terminates as a result of the Optionholder’s death or (ii) the Optionholder dies
within the period (if any) specified in the Option Agreement after the
termination of the Optionholder’s Continuous Service for a reason other than
death, then the Option may be exercised (to the extent the Optionholder was
entitled to exercise such Option as of the date of death) by the Optionholder’s
estate, by a person who acquired the right to exercise the Option by bequest or
inheritance or by a person designated to exercise the option upon the
Optionholder’s death pursuant to subsections 6(e) or 6(f) above, but only within
the period ending on the earlier of (1) the date eighteen (18) months following
the date of death (or such longer or shorter period specified in the Option
Agreement, which period shall not be less than six (6) months) or (2) the
expiration of the term of such Option as set forth in the Option Agreement. If,
after death, the Option is not exercised within the time specified herein, the
Option shall terminate.

(m) Early Exercise. The Option may, but need not, include a provision whereby
the Optionholder may elect at any time before the Optionholder’s Continuous
Service terminates to exercise the Option as to any part or all of the shares of
Common Stock subject to the Option prior to the full vesting of the Option.
Subject to the “Repurchase Limitation” in subsection 10(h) below, any unvested
shares of Common Stock so purchased may be subject to a repurchase option in
favor of the Company or to any other restriction the Board determines to be
appropriate.

(n) Right of Repurchase. Subject to the “Repurchase Limitation” in
subsection 10(h) below, the Option may, but need not, include a provision
whereby the Company may elect to repurchase all or any part of the vested shares
of Common Stock acquired by the Optionholder pursuant to the exercise of the
Option.

(o) Right of First Refusal. The Option may, but need not, include a provision
whereby the Company may elect to exercise a right of first refusal following
receipt of notice from the Optionholder of the intent to transfer all or any
part of the shares of Common Stock received upon the exercise of the Option. Any
right of first refusal shall terminate the first date upon which any security of
the Company (or its successor) is listed (or approved for listing) upon notice
of issuance on any securities exchange or designated interdealer quotation
system if such securuties exhange or interdealer quotation system has been
certified in accordance with the provisions of section 25100(o) of the
California Corporate Securities Law of 1968.

(p) Advance Election to Exercise Option. An Optionholder may make an election
which will require an Option, or any portion thereof, to the extent such Option
(1) was granted

 

8



--------------------------------------------------------------------------------

prior to August 19, 2004, (2) was unvested as of December 31, 2004 and (3) was
not exercised prior to December 31, 2005, to be exercised in whole, or in part,
pursuant to an election authorized by this Section 6(p).

(i) Calendar Year Election. An Optionholder may make an election to exercise an
Option, or any portion thereof, in any calendar year after the calendar year in
which the Optionholder makes such election, provided, however, that the calendar
year selected is not after the expiration of the Option pursuant to its term as
specified in Section 6(a).

(ii) Short Term Deferral Election. An Optionholder may make an election to
exercise an Option, or any portion thereof, by March 15th of the calendar year
after the calendar year in which such Option, or portion thereof, vests.

(iii) Automatic Exercise of Options. Once made, an Optionholder may not
accelerate the year of exercise specified in any election made pursuant to this
Section 6(p), and the Option, or portion thereof, must be exercised in the
elected period. If the Option, or any portion thereof, is not exercised by the
Optionholder prior to the end of the applicable period specified by any
election, then the Option shall be exercised, or cancelled as applicable,
automatically on the “Automatic Exercise Date” (described in this Section 6(p)).
The Automatic Exercise Date for Options subject to a Calendar Year Election
shall be the last trading day on or prior to December 31st of the applicable
calendar year. The Automatic Exercise Date for Options subject to a Short Term
Deferral Election shall be the last trading day on or prior to March 15th of the
year following the year in which such Option vested. Only those Options which
are “in-the-money” on the Automatic Exercise Date will be exercised pursuant to
the Optionholder’s election and this Section 6(p). Any Option which is not
“in-the-money” on the applicable Automatic Exercise Date will (1) not be
automatically exercised and (2) terminate automatically, as of such applicable
Automatic Exercise Date. An Option will be considered “in-the-money” for
purposes of this Section 6(p) if it has an exercise price which is less than the
Fair Market Value of a share of Stock on the applicable Automatic Exercise Date.
This automatic exercise shall be done pursuant to the cashless exercise
procedure authorized by the terms of the Plan and all of the Shares covered by
the applicable Option shall be sold and a portion of the cash proceeds from such
sale shall be remitted to the Company in an amount necessary to pay the
applicable exercise price of such Options and the Optionholder’s associated tax
withholding obligation. The net cash remaining after this automatic exercise
shall be deposited to the Optionholder’s brokerage account maintained by the
Company’s stock plan administrator.

(iv) Impact of Termination of Continuous Service on Elections. Notwithstanding
the foregoing, in the event of the Optionholder’s termination of Continuous
Service prior to the exercise of any Option pursuant to an election made under
this Section 6(p), then the Optionholder’s election shall be automatically
cancelled as of the date of such Optionholder’s Termination.

(v) Post-Termination Exercise Period for Options Subjected to Cancelled
Elections. Any Option, or portion thereof, which again becomes exercisable as a
result of the automatic cancellation of an exercise election pursuant to
Section 6(p), shall thereafter be exercisable and remain outstanding only to the
extent authorized by its original terms and conditions as of the date of the
automatic cancellation of the election, provided, however, that as

 

9



--------------------------------------------------------------------------------

a condition to making any such election under this Section 6(p), the
Optionholder must acknowledge and agree that in the event any such Option, or
portion thereof, is not exercised by the Optionholder (if applicable under its
terms) by, as applicable, December 31st of the year of the automatic
cancellation of this election (with respect to any Calendar Year Election) or by
March 15th of the year after such Options vested (with respect to any Short Term
Deferral Election), the Optionholder understands and acknowledges that such
Option, or portion thereof, will be forfeited.

(vi) Terms and Conditions of Exercise Elections. Any election made pursuant to
this Section 6(p) must be made in a manner and pursuant to the terms and
conditions approved by the Company, and in no event may elections be made after
any date authorized by requirements relating to the administration of stock
option plans under U.S. state corporate laws, U.S. federal and state securities
laws, the Code, any stock exchange or quotation system on which the Common Stock
is listed or quoted (hereinafter “Applicable Law”). In order for an election to
become effective, the Optionholder must provide the Company with an executed
election, on a form approved by the Company, pursuant to the applicable
procedures established by the Company. The Company reserves, at any and all
times, the right, in the Company’s sole and absolute discretion, (A) to decline
to approve or (B) to terminate or amend any program or procedures for
authorizing any Optionholder to make such election to exercise Options pursuant
to this Section 6(p), provided however, that any valid election made by an
Optionholder prior to the date of the Company’s termination or amendment of such
a program or procedures shall remain effective.

(vii) Cancellation of Elections. Notwithstanding any other provision of the Plan
or any applicable valid election entered into by any Optionholder pursuant to
this Section 6(p), in the event that a change in Applicable Law occurs prior to
the exercise of Options under any election, and such change in Applicable Law
results in (1) the revocation of the unfavorable tax impacts required by
Section 409A of the Code or (2) the postponement or delay in the effective date
of Section 409A of the Code (as determined in the sole discretion of the
Company), then with respect to any such Option, all elections made by
Optionholder’s under this Section 6(p) shall be either automatically revoked and
rescinded to the extent authorized by such change in the Applicable Law or, with
the consent of the Optionholder amended to comply with such changes in
Applicable Law. The determination of the impact of any changes in Applicable Law
to this Section 6(p), and the procedures to implement such changes, shall be
made in the sole and absolute discretion of the Company.

7. PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.

(a) Stock Bonus Awards. Each stock bonus agreement shall be in such form and
shall contain such terms and conditions as the Board shall deem appropriate. The
terms and conditions of stock bonus agreements may change from time to time, and
the terms and conditions of separate stock bonus agreements need not be
identical, but each stock bonus agreement shall include (through incorporation
of provisions hereof by reference in the agreement or otherwise) the substance
of each of the following provisions:

(i) Consideration. A stock bonus may be awarded in consideration for past
services actually rendered to the Company or an Affiliate for its benefit.

 

10



--------------------------------------------------------------------------------

(ii) Vesting. Subject to the “Repurchase Limitation” in subsection 10(h) below,
shares of Common Stock awarded under the stock bonus agreement may, but need
not, be subject to a share repurchase option in favor of the Company in
accordance with a vesting schedule to be determined by the Board.

(iii) Termination of Optionholder’s Continuous Service. Subject to the
“Repurchase Limitation” in subsection 10(h) below, in the event a Optionholder’s
Continuous Service terminates, the Company may reacquire any or all of the
shares of Common Stock held by the Optionholder which have not vested as of the
date of termination under the terms of the stock bonus agreement.

(iv) Transferability. Rights to acquire shares of Common Stock under the stock
bonus agreement shall not be transferable except by will or by the laws of
descent and distribution and shall be exercisable during the lifetime of the
Optionholder only by the Optionholder.

(v) Right of First Refusal. The stock bonus agreement may, but need not, include
a provision whereby the Company may elect to exercise a right of first refusal
following receipt of notice from the Optionholder of the intent to transfer all
or any part of the shares of Common Stock received pursuant to the stock bonus.

(b) Restricted Stock Awards. Each restricted stock purchase agreement shall be
in such form and shall contain such terms and conditions as the Board shall deem
appropriate. The terms and conditions of the restricted stock purchase
agreements may change from time to time, and the terms and conditions of
separate restricted stock purchase agreements need not be identical, but each
restricted stock purchase agreement shall include (through incorporation of
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:

(i) Purchase Price. Subject to the provisions of subsection 5(b) regarding Ten
Percent Shareholders, the purchase price under each restricted stock purchase
agreement shall be such amount as the Board shall determine and designate in
such restricted stock purchase agreement. The purchase price shall not be less
than eighty-five percent (85%) of the Common Stock’s Fair Market Value on the
date such award is made or at the time the purchase is consummated.

(ii) Consideration. The purchase price of Common Stock acquired pursuant to the
restricted stock purchase agreement shall be paid either: (i) in cash at the
time of purchase; (ii) at the discretion of the Board, according to a deferred
payment or other similar arrangement with the Participant; or (iii) in any other
form of legal consideration that may be acceptable to the Board in its
discretion.

(iii) Vesting. Subject to the “Repurchase Limitation” in subsection 10(h),
shares of Common Stock acquired under the restricted stock purchase agreement
may, but need not, be subject to a share repurchase option in favor of the
Company in accordance with a vesting schedule to be determined by the Board.

 

11



--------------------------------------------------------------------------------

(iv) Termination of Participant’s Continuous Service. Subject to the “Repurchase
Limitation” in subsection 10(h), in the event a Participant’s Continuous Service
terminates, the Company may repurchase or otherwise reacquire any or all of the
shares of Common Stock held by the Participant which have not vested as of the
date of termination under the terms of the restricted stock purchase agreement.

(v) Transferability. Rights to acquire shares of Common Stock under the
restricted stock purchase agreement shall not be transferable except by will or
by the laws of descent and distribution and shall be exercisable during the
lifetime of the Participant only by the Participant.

(vi) Right of First Refusal. The restricted stock purchase agreement may, but
need not, include a provision whereby the Company may elect to exercise a right
of first refusal following receipt of notice from the Participant of the intent
to transfer all or any part of the shares of Common Stock received pursuant to
the restricted stock purchase agreement.

8. COVENANTS OF THE COMPANY.

(a) Availability of Shares. During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such Stock Awards.

(b) Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority which counsel for
the Company deems necessary for the lawful issuance and sale of Common Stock
under the Plan, the Company shall be relieved from any liability for failure to
issue and sell Common Stock upon exercise of such Stock Awards unless and until
such authority is obtained.

9. USE OF PROCEEDS FROM STOCK.

Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.

10. MISCELLANEOUS.

(a) Acceleration of Exercisability and Vesting. The Board shall have the power
to accelerate the time at which a Stock Award may first be exercised or the time
during which a Stock Award or any part thereof will vest in accordance with the
Plan, notwithstanding the provisions in the Stock Award stating the time at
which it may first be exercised or the time during which it will vest.

(b) Shareholder Rights. No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Stock Award unless and until such Participant has
satisfied all requirements for exercise of the Stock Award pursuant to its
terms.

 

12



--------------------------------------------------------------------------------

(c) No Employment or other Service Rights. Nothing in the Plan or any instrument
executed or Stock Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Stock Award was granted or shall affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.

(d) Incentive Stock Option $100,000 Limitation. To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and its
Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof which exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options.

(e) Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Stock Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Stock Award for the Participant’s own account and not with
any present intention of selling or otherwise distributing the Common Stock. The
foregoing requirements, and any assurances given pursuant to such requirements,
shall be inoperative if (1) the issuance of the shares of Common Stock upon the
exercise or acquisition of Common Stock under the Stock Award has been
registered under a then currently effective registration statement under the
Securities Act or (2) as to any particular requirement, a determination is made
by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Common Stock.

(f) Withholding Obligations. To the extent provided by the terms of a Stock
Award Agreement, the Participant may satisfy any federal, state or local tax
withholding obligation relating to the exercise or acquisition of Common Stock
under a Stock Award by any of the following means (in addition to the Company’s
right to withhold from any compensation paid to the Participant by the Company)
or by a combination of such means: (i) tendering a cash payment;
(ii) authorizing the Company to withhold shares of Common Stock from the shares
of Common Stock otherwise issuable to the Participant as a result of the
exercise or acquisition of

 

13



--------------------------------------------------------------------------------

Common Stock under the Stock Award, provided, however, that no shares of Common
Stock are withheld with a value exceeding the minimum amount of tax required to
be withheld by law; or (iii) delivering to the Company owned and unencumbered
shares of Common Stock.

(g) Information Obligation. The Company shall deliver financial statements to
Participants at least annually. This subsection 10(g) shall not apply to key
Employees whose duties in connection with the Company assure them access to
equivalent information.

(h) Repurchase Limitation. The terms of any repurchase option shall be specified
in the Stock Award and may be either at Fair Market Value at the time of
repurchase or at not less than the original purchase price. Any repurchase
option contained in a Stock Award granted to a person who is not an Officer,
Director or Consultant shall be upon the terms described below:

(i) Fair Market Value. If the repurchase option gives the Company the right to
repurchase the shares of Common Stock upon termination of Continuous Service at
not less than the Fair Market Value of the shares of Common Stock to be
purchased on the date of termination of Continuous Service, then (i) the right
to repurchase shall be exercised for cash or cancellation of purchase money
indebtedness for the shares of Common Stock within ninety (90) days of
termination of Continuous Service (or in the case of shares of Common Stock
issued upon exercise of Stock Awards after such date of termination, within
ninety (90) days after the date of the exercise) or such longer period as may be
agreed to by the Company and the Participant (for example, for purposes of
satisfying the requirements of Section 1202(c)(3) of the Code regarding
“qualified small business stock”) and (ii) the right terminates when the shares
of Common Stock become publicly traded.

(ii) Original Purchase Price. If the repurchase option gives the Company the
right to repurchase the shares of Common Stock upon termination of Continuous
Service at the original purchase price, then (i) the right to repurchase at the
original purchase price shall lapse at the rate of at least twenty percent
(20%) of the shares of Common Stock per year over five (5) years from the date
the Stock Award is granted (without respect to the date the Stock Award was
exercised or became exercisable) and (ii) the right to repurchase shall be
exercised for cash or cancellation of purchase money indebtedness for the shares
of Common Stock within ninety (90) days of termination of Continuous Service (or
in the case of shares of Common Stock issued upon exercise of Options after such
date of termination, within ninety (90) days after the date of the exercise) or
such longer period as may be agreed to by the Company and the Participant (for
example, for purposes of satisfying the requirements of Section 1202(c)(3) of
the Code regarding “qualified small business stock”).

11. ADJUSTMENTS UPON CHANGES IN STOCK.

(a) Capitalization Adjustments. If any change is made in the Common Stock
subject to the Plan, or subject to any Stock Award, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), the Plan will be appropriately
adjusted in the class(es)

 

14



--------------------------------------------------------------------------------

and maximum number of securities subject to the Plan pursuant to subsection 4(a)
above, and the outstanding Stock Awards will be appropriately adjusted in the
class(es) and number of securities and price per share of Common Stock subject
to such outstanding Stock Awards. The Board shall make such adjustments, and its
determination shall be final, binding and conclusive. (The conversion of any
convertible securities of the Company shall not be treated as a transaction
“without receipt of consideration” by the Company.)

(b) Dissolution or Liquidation. In the event of a dissolution or liquidation of
the Company, then all outstanding Stock Awards shall terminate immediately prior
to such event.

(c) Change in Control. In the event of a Change in Control, then any surviving
corporation or acquiring corporation shall assume any Stock Awards outstanding
under the Plan or shall substitute similar stock awards (including an award to
acquire the same consideration paid to the shareholders in the transaction
described in this subsection 11(c) for those outstanding under the Plan). In the
event any surviving corporation or acquiring corporation refuses to assume such
Stock Awards or to substitute similar stock awards for those outstanding under
the Plan, then with respect to Stock Awards held by Participants whose
Continuous Service has not terminated, the vesting of such Stock Awards (and, if
applicable, the time during which such Stock Awards may be exercised) shall be
accelerated in full, and the Stock Awards shall terminate if not exercised (if
applicable) at or prior to such event. With respect to any other Stock Awards
outstanding under the Plan, such Stock Awards shall terminate if not exercised
(if applicable) prior to such event.

12. AMENDMENT OF THE PLAN AND STOCK AWARDS.

(a) Amendment of Plan. The Board at any time, and from time to time, may amend
the Plan. However, except as provided in Section 11 above relating to
adjustments upon changes in Common Stock, no amendment shall be effective unless
approved by the shareholders of the Company to the extent shareholder approval
is necessary to satisfy the requirements of Section 422 of the Code or otherwise
required by law or regulation.

(b) Shareholder Approval. The Board may, in its sole discretion, submit any
other amendment to the Plan for shareholder approval.

(c) Amendments. The Board may amend the Plan in any respect the Board deems
necessary or advisable to provide eligible Employees with the maximum benefits
provided or to be provided under the provisions of the Code and the regulations
promulgated thereunder relating to Incentive Stock Options and/or to bring the
Plan and/or Incentive Stock Options granted under it into compliance therewith.

(d) No Impairment of Rights. Rights under any Stock Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.

(e) Amendment of Stock Awards. The Board at any time, and from time to time, may
amend the terms of any one or more Stock Awards; provided, however, that the
rights under any Stock Award shall not be impaired by any such amendment unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.

 

15



--------------------------------------------------------------------------------

13. TERMINATION OR SUSPENSION OF THE PLAN.

(a) Plan Term. The Board may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall terminate on the day before the tenth
(10th) anniversary of the date the Plan is adopted by the Board or approved by
the shareholders of the Company, whichever is earlier. No Stock Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.

(b) No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Stock Award granted while the Plan is in
effect except with the written consent of the Participant.

14. EFFECTIVE DATE OF PLAN.

The Plan shall become effective as determined by the Board, but no Stock Award
shall be exercised (or, in the case of a stock bonus, shall be granted) unless
and until the Plan has been approved by the shareholders of the Company, which
approval shall be within twelve (12) months before or after the date the Plan is
adopted by the Board.

15. CHOICE OF LAW.

The law of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

 

16